



COURT OF APPEAL FOR ONTARIO

CITATION: Celik v. TD Canada Trust, 2018 ONCA 835

DATE: 20181018

DOCKET: C63448

Feldman, Pepall and Pardu JJ.A.

BETWEEN

Mihrali Celik

Appellant/ (Applicant)

and

TD
    Canada Trust, Canada Trust, TD Bank Financial Group

Toronto-Dominion
    Bank

Respondents/ (Respondents)

Mihrali Celik, in person

Richard Forget, for the appellant

James Riewald, for the respondent

Heard and released orally: October 16, 2018

On appeal from the
    order of Justice Peter B. Hockin of the Superior Court of Justice, dated
    October 4, 2016.

REASONS FOR DECISION

[1]

Mr. Forget appeared today for the first time, having been contacted this
    morning by Mr. Celik and asked to assist with the appeal. He asked for an
    adjournment of 45-60 days to review the file and to prepare a new factum
    focusing only on the mental impairment issue depending on his review of the
    transcript.

[2]

Mr. Riewald took a very fair position with the court. He opposes the
    adjournment request because there have been a number of them since September
    2017 and a cost order has gone unpaid. However, recognizing that Mr. Forget was
    only contacted today, he submitted in the alternative that if an adjournment
    were to be granted, costs thrown away for today of $2,500 and the $1,000
    ordered in September 2017 be paid forthwith or at least prior to the return
    date of the appeal as terms of the adjournment.

[3]

In light of the submission that the issue of mental disability was not
    addressed by the trial judge, and Mr. Forgets undertaking to go on the record
    if the adjournment is granted, the adjournment will be granted on the following
    conditions:

1.

Mr. Forget will go on the record within one week;

2.

Costs of $2,500 for today and $1,000 ordered in September 2017 to be
    paid by Mr. Celik within 14 days of today;

3.

Mr. Forget may file a further factum as advised within 30 days of today;

4.

Failing to comply with any of these conditions will result in the appeal
    being dismissed by the registrar. Mr. Riewald is to advise the court whether
    the costs have been paid after the 14 day time period has gone by;

5.

Leave is granted to the respondent to file a new responding factum as
    advised;

6.

The balance of the costs of the appeal, including any further
    preparation required to be done as a result of the new factums to be left to
    the panel hearing the appeal.

[4]

The adjournment is therefore granted to a date to be set by the
    registrar within 60 days if possible. Counsel is to be in touch with the
    registrar for that purpose.

K.
    Feldman J.A.

S.E.
    Pepall J.A.

G.
    Pardu J.A.


